PER CURIAM.
Paul W. Higgs filed a motion pursuant to Florida Rule of Criminal Procedure 3.850 seeking an award of four hundred fifty (450) days of credit time served. The trial judge granted a total of three hundred twenty four (324) days. Higgs appeals.
The State has provided the actual dates of Higgs’ incarceration for which he should be credited and concedes that thé trial court erred. The State takes the position that the defendant is entitled to three hundred fifty three (353) days of credit for time served. Upon review of the record, we agree with the State’s position.
We reverse the ruling of the trial court and remand with instructions to award three hundred fifty three (353) days of credit for time served.